DETAILED ACTION
	Claims 1-7, 12-21 are currently pending.  Claims 1-7 and 12-15 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 06/02/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 06/02/2022, it is noted that claim 1 has been amended and no new matter or claims have been added.
	Modified Rejections:
	Applicant’s rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 (previously applied) in view of US 2011/0256087 (previously applied), JP 10-036403 (previously applied) and US 7,189,843 (previously applied).
Regarding claims 1-2, the limitation of a cosmetic or dermocosmetic agent, said cosmetic or dermocosmetic agent being film-forming on the surface of the skin is met by the ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50).  Limitation of on the skin is an intended use limitation.  The ‘475 patent teaches the claimed ingredients, discussed below, wherein it is taught as used for a cosmetic and to be film forming, thus the composition would be capable of forming the film on skin and tensing effect, absent factual evidence to the contrary. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	 Regarding the limitation of galactomannans in an amount from 60 to 90% by weight is met by the ‘475 patent teaching the gelling agents include Cassia-galactomannans (abstract) which is present at 10 to 90 part by weight, specifically 40 to 60 parts by weight (claims 1-4).
	Regarding the limitation of crosslinked sulfated galactans in an amount from 10 to 40% by weight is met by the ‘475 patent teaching 90 to 10 parts by weight of carrageenan, specifically 60 to 40 parts by weight (claims 1-3) The ‘475 patent teaches carrageenan is a sulfated galactan (column 1, lines 55-65).  The instant specification defines crosslinked to mean the biopolymer is a three-dimensional network formed by chemical or physical bonds, wherein the ‘475 patent teaches calcium to improve gelling properties especially of the carrageenan (column 4, lines 20-30) thus teaching calcium being a crosslinking agent for the sulfated galactan.
	The gelling agent mixture may be in the form of a powder (column 4, lines 25-30).  The thickeners and gelling agents may be used a cosmetics (column 4, lines 40-45).  A mixture is taught to contains cassia gum/carrageenan with potassium chloride to gel (column 6, lines 5-15), thus teaching only the claimed ingredients, meeting the consisting of language, wherein the powder embodiment indicates a dried embodiment.
Regarding claim 3, the limitation of “characterized in that the galactomannans are obtained by hydrolysis of native galactomannans” from Cassia tora is met by the ‘475 patent teaching Cassia galactomannan employed from a product originating from Cassia tora (column 4, lines 10-15). Additionally, numerous known galactomannans such as locust bean gum have long been known obtained from seeds of locus bean tree (Ceratonia silique). MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The ‘475 patent teaches the claimed galactomannan from the claimed Cassia tora, and thus would meet the claims absent factual evidence to the contrary based on the method of extraction.
	Regarding claim 7, the limitation of characterized in that the sulfated galactans are cross-linked with a crosslinking agent of ionic nature is met by the ‘475 patent teaching the gelling properties of kappa-carrageenan are greatly influenced by potassium ions and those of iota carrageenan by calcium ions (column 2, lines 10-15) wherein improve the gel forming properties, the gelling agent and thickener according to the invention can additionally contain potassium, calcium and/or ammonium ions (column 4, lines 20-25).
Regarding claim 12-14, the limitation of wherein the agent has a function of protecting, wherein the agent protects skin against penetration of toxic molecules and wherein the agent combats unsightly manifestation of skin aging are intended use limitations.  The ‘475 patent teaches the gelling agents and thickener mixtures may be used in cosmetics (abstract, column 4, lines 40-45) thereof the composition may be used for the intended use of skin protection, and combating skin aging.

	The ‘475 patent does not specifically teach hydrolyzed, soluble galactomannans having molecular weights between 5 and 630 kDa (claim 1), specifically 5-120 kDa (claim 2), 8-80 kDa (claim 4) and having a low viscosity of less than 1,000 centipoise (claim 1).
	The ‘475 patent does not specifically teach hydrolyzed, soluble crosslinked sulfated galactans having molecular weight between 7 and 3,000 kDa (claim 1), specifically 7 and 1100 kDa (claim 2) between 8 and 200 kDa (claim 6) and having a low viscosity of less than 1,000 centipoise (claim 1).
The ‘475 patent does not specifically teach a cosmetic composition suitable for topical application on the human skin, comprising at least 0.01% of cosmetic or dermocosmetic agent according to claim 1 (claim 15).
The ‘843 patent teaches carrageenan product processed from seaweed material (abstract).  Carrageenan is extracted from red seaweeds (column 1, lines 30-40).  Carrageenan is used in products such as cosmetics and personal care products.  The molecular weight of commercial carrageenan products is typically from about 100,000 to 1,000,000 Daltons (column 1, lines 40-60), which leads to 100 to 1,000 kDa. (which reads on claim 1 and 6).  The Carrageenans are taught as generally soluble in warm water wherein the chains can be cleaved by hydrolytic depolymerization upon treatment with an acid, oxidative depolymerization upon treatment with hydrogen peroxide.  Upon cleavage of the polymer chains, carrageenan products having optimum gelling properties and viscosity can be obtained (column 1, lines 60 to column 2, line 10).  The instant specification connects low viscosity to their size ([0067], [0086]) which is the molecular weight [0066].  Thus the ‘843 patent teaching an overlapping molecular weight with the claimed sulfated galactans by teaching 100 to 1,000 kDa carrageenan, and additionally teaching the viscosity is optimizable the teachings of the ‘843 patent read on the low viscosity limitation. 
	The ‘403 publication teaches raw materials for cosmetics having an affinity to hair or skin using galactomannan molecule (page 2, first paragraph).  Galactomannan are preferably directed from locust bean gum and have a molecular weight of 200,000 to 300,000.  The decomposition of the galactomannan is preferably limited so that 80% of the product has a molecular weight of 4,500 to 35,000 (page 2, last paragraph), which leads to 4.5 to 35 kDa, wherein the decomposition product is used in the cosmetic (claim 1-4).  The galactomannan can be degraded in any manner such as by enzyme or use of acid [0006].  Galactomannan enzyme degradation product can change the molecular weight by changing the reaction time of the enzyme, where the molecular weight is too large or too small conditioning effect cannot be expected [0006].  The galactomannan is taught as used in the range of 0.1 to 10% by weight in the cosmetic [0011].
	The ‘087 publication teaches locust bean gum hydrolysate for use in hair cosmetics (abstract).  A hydrolysate is a product stemming from a hydrolysis reaction of locust bean gum [0010].  The dried extracts are taught to be soluble in water [0041].  Enzymatic hydrolysis is taught [0042].  The cosmetic composition may be in the form of shampoo, gel, a lotion, a foam, a spray, a dispersion or body lotion [0051].  The cosmetic may be used as a thickener [0057].  The ‘087 publication teaches viscosity as a characteristic of long polysaccharide chain which makes it difficult to be soluble in cosmetics wherein the invention is taught to modify locust bean gum in order to overcome this ([0006], [0007]).
	Regarding the low viscosity of galactomannans, the instant specification connects low viscosity to their size ([0067], [0086]) which is the molecular weight [0066].  The ‘403 publication teaches an overlapping molecular weight range of locust bean gum and the claimed galatomannans and the ‘087 publication teaches the connection between viscosity and long polysaccharide chain wherein the solubility and viscosity are taught to be modified to obtain the desired product.  Thus the claimed overlapping molecular weight and optimization of viscosity would read on the instant claimed low viscosity. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrolyzed soluble form of galactomannans because the ‘087 publication teaches that it is known to hydrolyze locust bean gum for use in cosmetic composition (abstract) and the ‘475 patent is directed to cosmetic purposes (column 4, lines 35-50) which include galactomannans from locust bean gum (column 1, lines 40-45).  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the hydrolyzed form because the ‘087 publication teaches it to be soluble in water [0041] wherein side effects such as being fluid in cosmetic formulas is taught as overcome ([0005], [0007].  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘475 patent and the ‘087 publication are both directed to locust bean gum to be used in cosmetic compositions, such as for thickening (‘475: abstract, column 4, lines 35-50; ‘087: abstract, [0057]).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the molecular weight range as taught by the ‘403 publication for the galactomannans as taught by the ‘475 patent because the ‘403 publication teaches known molecular weight ranges of locust bean gum which are reduced by enzymatic reaction (page 2, last paragraph, [0006]) which are known to be used in cosmetic compositions which have a high affinity for hair and skin (page 2, first paragraph).  Thus it would have been obvious to one of ordinary skill in the art that to use known molecular weight ranges of locust bean gum in cosmetics for the locust bean gum taught to be used in cosmetics by the ‘475 patent because both are directed to the use of locust bean gum in cosmetics and further the ‘403 additionally teaches high affinity for hair and skin are known and wherein the molecular weight is known to be tied to the conditioning effect [0006], thus providing a reason to optimize the molecular weight range.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the gelling agents/thickeners taught by the ‘475 patent in the claimed amounts in a cosmetic as the ‘475 patent teaches the gelling agent comprising galactomannan and carrageenan to be used in cosmetics (column 4, lines 40-45) and the ‘403 publication teaches known amount of galactomannans to be used in cosmetic compositions to be used on the skin [0011].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the gelling agents taught by the ‘475 patent in the composition taught by the ‘403 publication in known amounts to be used in contact with skin as the ‘475 patent teaches the synergistic effect of the galactomannans and carrageenan (abstract) which is known to be used in cosmetics (column 4, lines 40-45) and the ‘403 publication teaches a known cosmetic composition to be used in contact with the skin which comprises galactomannan polymer (page 2, first paragraph, [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the molecular weight of carrageenan taught by the ‘843 patent for the carrageenan used in the gelling composition taught by the ‘475 patent (abstract) because the ‘843 patent teaches commercially available molecular weight of carrageenan polymers (column 1, lines 40-60) which are used in cosmetics (abstract).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘475 patent teaches a composition comprising gelling agents such as carrageenan (abstract) and the ‘846 patent teaches specific molecular weights of carrageenan known to be used to form gels (column 1, lines 45-60).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 in view of US 2011/0256087, JP 10-036403 and US 7,189,843 as applied to claims 1-4, 6-7 and 12-15 above, and further in view of Necas (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7 and 12-15 are taught by the combination of the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent.  
The combination of references does not specifically teach the cross-linked sulfated galactans are obtained by hydrolysis of native sulfated galactans from Chondrus cripsus (claim 5).
Necas teaches carrageenan is a natural carbohydrate obtained from edible red seaweeds.  Carrageenan is derived from the Chondrus crispus species of seaweed known as carrageen moss or Irish Moss.  Carrageenans are used in cosmetics (abstract).  Red algae is taught as the source with aqueous extraction from Chondrus (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the carrageenan taught by the ‘475 patent from Chondrus crispus as taught by Necas because the ‘475 patent teaches carrageenan extracted from red algae (column 1, lines 50-60) and Necas teaches carrageenan is derived from Chondrus crispus or from red algae (abstract, Table 1).  It would have been obvious to one of ordinary skill in the art to use aqueous extraction, or hydrolysis, to obtain the carrageenan as Necas teaches obtaining carrageenan from Red algae by aqueous extraction (Table 1) and the ‘475 patent teaches extracts from red algae to obtain carrageenan (column 1, lines 50-60).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,661,475 in view of US 2011/0256087, JP 10-036403 and US 7,189,843 as applied to claims 1, 3, 6-8 and 12-15 above, and further in view of Nguyen (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-4, 6-7 and 12-15 are taught by the combination of the ‘475 patent, the ‘087 publication, the ‘403 publication and the ‘843 patent.  
The combination of references does not specifically recite the elected calcium chloride.
Nguyen teaches synergistic effects of mixed salt on the gelation of k-carrageenan (title).  Calcium or sodium ions induced gelation of k-carrageenan.  Both gelation kinetics and the steady state shear moduli are investigated.  Gelation in mixed salt solution compared with the pure potassium and calcium solutions. It is shown that the elastic shear moduli increase with increasing pure KCl concentration, but decreases with increasing pure CaCl2 concentration.  Addition of CaCl2 leads to an increase of elastic modulus with increasing CaCl2 concentration.  Fast gelation was taught using CaCl2 even at low k-carrageenan concentrations (page 12, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use calcium chloride as taught by Nguyen in the composition taught by the ‘475 patent because the ‘475 patent teaches the use of calcium ions to improve gel properties (column 4, lines 20-25) and Nguyen teaches the specific salt used is calcium chloride to gel a carrageenan (abstract, page 12, first column, last paragraph).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a known source of calcium ions, calcium chloride, to obtain the gelled carrageen as Nguyen teaches calcium chloride results in fast gelling a carrageenan (page 12, first column, last paragraph).
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Jean Paufique filed on 06/02/2022.
The Declaration under 37 CFR 1.132 filed 06/02/2022 is insufficient to overcome the rejection of claims 1-4, 6-7 and 12-15 under 35 U.S.C. 103 as being unpatentable over US 4,661,475, US 2011/0256087, JP 10-036403 and US 7,189,843 as set forth in the last Office action because:  
Declarant argues although the ‘475 patent discloses gelling and thickening agents with film forming properties this does not describe tensing effect.  The tensor effect of the compounds described in the ‘475 patent was tested.  Each composition was tested at a concentration of 4g/L and a ratio of 1:1.  Locust Bean, guar, tara and cassie were tested in combination with kappa carrageenan.  All examples lacked tightening effect.  Applicant tested compounds according to the present invention at 80:20 ratio and a concentration of 70 g/l.
In response, the instant claims are limited to hydrolyzed, soluble galactomannans and hydrolyzed, soluble crosslinked sulfated galactans being present via the consisting of language used in instant claim 1.  Thus Applicant has provided no evidence regarding the scope of the instant claims having a tensing effect, as water (g/L) appears to be required for tensing however is not present or allowed in the instant claims.  Additionally, Applicant has compared compositions of the ‘479 patent at 4 g/L and embodiments of the instant invention at 70 g/l.  As stated above the instant claims do not allow for water and thus do not have concentration claims present.  As the concentrations tested are vastly different it is unclear if the tensing effect is a result of the concentration or the differences in ratio or components.  It is further noted that Applicant has tested only a 1:1 ratio in regards to the ‘479 patent, wherein the ‘479 patent teaches a variety of ratios.  Thus, Applicant has not tested the comparison data in a manner in which the results can be applied to the instant claims.  The data supplied is not commensurate in scope with the instant claims and thus is not found to be persuasive.
Declarant argues in addition cold viscosity studies (20 degrees C) were conducted using solution of galactomannans according t the pending claims at a concentration of 70 g/L at different molar masses.  These viscosities are expressed in mPas, compared to Example 6 of the ‘475 patent.
It is noted again that Applicant has tested the composition at 70 g/L, thus having a liquid present, wherein the instant claims do not allow for such additional ingredients due to consisting of language.  Thus, the presented results do not appear to be commensurate in scope with the instant claims and do not indicate tensor data commensurate in scope with the instant claims.  Additionally, the instant claims are directed to low viscosity of less than 1000 centipoise, thus do not have a “cold viscosity” as no temperature range is present.  Additionally, the instant claims are between 5 and 630 kDa in regards to the galactomannans.  The presented data indicates 10 kDa, 18 kDa, 18.9 kDa and 63 kDa results in good tensor data, however 3kDa, 5.4 kDa, 28.8and 1980 kDa do not present good tensor data.  Applicant has not tested the end points of the claimed range and additionally data points that fall within the claimed range are found to not have superior results.  Thus, the data is not commensurate in scope with the instant claims.
Declarant states the compounds recited in the pending claims while being film forming, they are not gelling.  Declarant states when molecules are used out of the scope of the pending claims corresponding to non-hydrolyzed kappa-carrageenan, the composition is in the form of a gel which does not fall when the jar is turned over.  When molecules included in the scope of the pending claims the composition forms a film which can be spread on the skin but is not in the form of a gel.
In response, Applicant has not provided the composition of the tested compounds and thus the data cannot be used for comparison to the instant claims.  Further the instant claims do not contain any limitations directed to gelling or non-gelling.
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues experimental data presented by the inventor Mr. Jean Paufique.
	In response, the data presented is addressed above in regards to the Declaration section.
	Applicant argues it is well settled law that the particular parameters must first be recognized as result effective variables before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie.  The present claims are directed to having a tensor effect.  As shown in the present specification, a molecular weight range and viscosity range as recited in the present claims are two variables which are necessary for achieving this result.  The office does not establish and cannot establish that cited art recognizes a tenor effect or which parameters should be varied in order to obtain a composition having a tensor effect.
	In response, the ‘475 patent teaching the gelling agents and thickeners can be employed in all sectors including cosmetic purposes, wherein the film forming properties of the thickener/gelling system is taught (column 4, lines 35-50).  Limitation of on the skin is an intended use limitation.  The ‘087 publication teaches it is known to hydrolyze locust bean gum for use in cosmetic composition (abstract) wherein one of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the hydrolyzed form because the ‘087 publication teaches it to be soluble in water [0041] wherein side effects such as being fluid in cosmetic formulas is taught as overcome ([0005], [0007].  The ‘403 publication teaches known molecular weight ranges of locust bean gum which are reduced by enzymatic reaction (page 2, last paragraph, [0006]) which are known to be used in cosmetic compositions which have a high affinity for hair and skin (page 2, first paragraph). The ‘843 patent teaches commercially available molecular weight of carrageenan polymers (column 1, lines 40-60) which are used in cosmetics (abstract).  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success as the ‘475 patent teaches a composition comprising gelling agents such as carrageenan (abstract) and the ‘846 patent teaches specific molecular weights of carrageenan known to be used to form gels (column 1, lines 45-60).  Thus the rejection is not based on “obvious to try” but rather a specific motivation to optimize the molecular weights of both the galactomannanans and cross-linked sulfated galactans.  The motivation to optimize does not have to be the same reason used by Applicant.
	Applicant argues the gel forming vs film forming data, the tightening effect data and the low temperature viscosity data presented in the declaration.
	In response, the data presented by Applicant in the declaration is addressed above in the declaration section.
	Applicant argues the art combined shows no recognition for the viscosity as a result effective variable in achieving a tensor effect, a determination cannot be made that workable ranges of said variable might be characterized as routine experimentation.
	In response, the ‘843 patent teaches a range of molecular weight for carrageenan products, wherein the cleavage and depolymerization has a direct effect on the gelling properties, thus presenting an optimizable parameter that overlaps with the instant claims (column 1, lines 60 to column 2, line 10).  The instant specification demonstrates the connection between the molecular weight and the viscosity (0067], [0086]), thus obtaining the claimed molecular weight would necessarily obtain the claimed viscosity.  The ‘403 publication teaches a range of molecular weights for locust bean gum, wherein the molecular weight is optimized for conditioning effect [0006] and the ‘087 publication teaches viscosity of locust bean gum hydrolysate to be used to effect solubility in cosmetics and modification to overcome this ([0006], [0007]), thus teaching the viscosity and the molecular weight to be optimizable parameters in cosmetics to obtain the desired conditioning effect and solubility in cosmetics.  



Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613